

117 HR 4199 IH: No Taxpayer Funding for the Central American Minors Program Act
U.S. House of Representatives
2021-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4199IN THE HOUSE OF REPRESENTATIVESJune 28, 2021Mr. Good of Virginia (for himself, Mr. Roy, Mr. Hice of Georgia, Mr. Biggs, Ms. Herrell, Mr. Perry, Mr. Tiffany, Mr. Rosendale, Mrs. Boebert, Mr. Babin, Mr. Budd, Mr. Brooks, Mr. Banks, Mrs. Greene of Georgia, Mr. Gosar, Mr. Gaetz, Mr. Moore of Alabama, Mr. Bishop of North Carolina, Mr. Norman, Mr. Steube, Mr. Weber of Texas, and Mr. Cloud) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide that no Federal funds may be used for the Central American Minors Program, and for other purposes.1.Short titleThis Act may be cited as the No Taxpayer Funding for the Central American Minors Program Act. 2.No federal funds for Central American Minors ProgramNotwithstanding any other provision of law, no Federal funds may be used to carry out the Central American Minors Program of the Department of State and the Department of Homeland Security, or any successor to such program. 